BLANCHE, Justice
(concurring in the reversal of the trial judge’s ruling).
State v. Walters, 408 So.2d 1337 (La.1982) permitted discovery of the names and addresses of the state’s witnesses because C.Cr.P. art. 723 does not prohibit the same. *452This writer is of the opinion that it is wrong to permit discovery of this information because the defense is not entitled to such information for any reason. See my dissent in State v. Walters, supra. If the defendant was not entitled to the protection of the Fifth Amendment, this writer would be for unlimited discovery by either the accused or the state. However, defendant is entitled to such protection and fundamental fairness would seem to prohibit the state from having to divulge the names and addresses of its witnesses under such circumstances.